Name: Commission Regulation (EC) No 963/98 of 7 May 1998 laying down marketing standards for cauliflowers and artichokes
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 Avis juridique important|31998R0963Commission Regulation (EC) No 963/98 of 7 May 1998 laying down marketing standards for cauliflowers and artichokes Official Journal L 135 , 08/05/1998 P. 0018 - 0025COMMISSION REGULATION (EC) No 963/98 of 7 May 1998 laying down marketing standards for cauliflowers and artichokesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 2(2) thereof,Whereas cauliflowers and artichokes are listed in Annex I to Regulation (EC) No 2200/96 as products for which standards must be adopted; whereas Annex II/1 to Council Regulation No 23 of 4 April 1962 on the progressive establishment of a common organisation of the market in fruit and vegetables (3), as last amended by Commission Regulation (EC) No 888/97 (4), lays down common quality standards for cauliflowers; whereas Annex I/6 to Commission Regulation No 58 (5), as last amended by Regulation (EC) No 888/97, laying down common quality standards for certain products listed in Annex I B to Regulation No 23 lays down standards for artichokes; whereas those standards no longer reflect market requirements;Whereas the rules concerned must therefore be redrafted and Regulation No 23 and Annex I/6 to Regulation No 58 repealed, taking account, for the sake of transparency on the world market, of the standards recommended for the products concerned by the United Nations Economic Commission for Europe;Whereas the application of the standards should eliminate poor quality products from the market, direct production to meet consumer requirements and facilitate trade on the basis of fair competition, so helping to improve profitability;Whereas the standards are applicable at all marketing stages; whereas long-distance transport storage for a certain period and the handling which the products undergo may result in some deterioration owing to the products' biological development and perishability; whereas account must be taken of such deterioration when the standards are applied at the marketing stages following dispatch; whereas, since products in the 'Extra` class must be sorted and packed with special care, allowance should be made only for some loss of freshness and turgidity;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. The marketing standards for cauliflowers falling within CN code 0704 10, and artichokes falling within CN code 0709 10 00, shall be as set out in Annexes I and II hereto.2. The standards shall apply at all marketing stages in accordance with the conditions laid down in Regulation (EC) No 2200/96.At the stages following dispatch, however, the products may show, compared with the standards:- a slight loss of freshness and turgidity,- slight deterioration in the case of products in classes other than 'Extra`, owing to their development and perishability.Article 2 Regulation No 23 is hereby repealed and Annex I/6 to Regulation No 58 deleted.Article 3 This Regulation shall enter into force on 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 346, 17. 12. 1997, p. 41.(3) OJ 30, 20. 4. 1962, p. 965/62.(4) OJ L 126, 17. 5. 1997, p. 11.(5) OJ 56, 7. 7. 1962, p. 1606/62.ANNEX I STANDARD FOR CAULIFLOWERS I. DEFINITION OF PRODUCE This standard applies to cauliflowers of varieties (cultivars) grown from Brassica oleracea L. convar. botrytis (L.) Alef. var. botrytis to be supplied fresh to the consumer, cauliflowers for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of cauliflowers after preparation and packaging.A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the heads must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free from any visible foreign matter,- fresh in appearance,- practically free from pests,- practically free from damage caused by pests,- free from abnormal external moisture,- free from any foreign smell and/or taste.The development and condition of the cauliflowers must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. Classification The cauliflowers are classified in three classes defined below:(i) 'Extra` Class Cauliflowers in this class must be of superior quality. They must be characteristic of the shape, development and colouring of the variety.The heads must be:- well formed, firm, compact,- of very close texture,- uniformly white or slightly creamy in colour (1),- free from defects with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.In addition, if the cauliflowers are put on sale 'with leaves` or 'trimmed` the leaves must have a fresh appearance.(ii) Class I Cauliflowers in this class must be of good quality. They must be characteristic of the variety.The heads must be:- firm,- of close texture,- white or ivory or creamy in colour (2),- free from defects, such as blemishes, protruding leaves in the head, traces of frost, bruising.Heads may have the following slight defects, provided that these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- a slight defect in shape or development,- a slight defect in colouring,- and a very slight woolliness.In addition, if the cauliflowers are put on sale 'with leaves` or 'trimmed`, the leaves must have a fresh appearance.(iii) Class II This class includes cauliflowers which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above.The heads may be:- slightly deformed,- slightly loose in texture,- yellowish in colour (3).They may have:- slight traces of sun scorching,- not more than five pale green leaves,- a slight woolliness (but not wet or greasy to the touch).They may also have two for the following defects provided the heads retain their essential characteristics as regards the quality, the keeping quality and presentation:- slight traces of damage by pests or disease,- slight superficial damage due to frost,- slight bruising.III. PROVISIONS CONCERNING SIZING Size is determined by the maximum diameter of the equatorial section. The minimum diameter is fixed at 11 cm; the difference in size between the smallest and the largest head in each package may not exceed 4 cm.IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances (i) 'Extra` class Five per cent by number of cauliflowers not satisfying the requirements of the class but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I Ten per cent by number of cauliflowers not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(iii) Class II Ten per cent by number of cauliflowers satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rending it unfit for consumption.B. Size tolerances For all classes: 10 % by number of cauliflowers not satisfying the requirements as regards sizing and the size indicated but conforming to the size immediately below and/or that stated on the package, the minimum diameter for heads in the smallest size grade being 10 cm.V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only cauliflowers of the same origin, commercial type, quality and size. In addition, each package of 'Extra` Class cauliflowers must also be uniformly made up as to colour.The visible part of the contents of the package must be representative of the entire contents.B. Packaging Cauliflowers must be packed in such a way so as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.C. Presentation Cauliflowers may be presented:(i) with leaves: cauliflowers covered with healthy green leaves, sufficient in number and long enough to cover and protect the head entirely. The stalk must be cut off slightly below the protecting leaves;(ii) without leaves: cauliflowers with all the leaves and the non-edible portion of the stalk removed. At most, there may be five small and tender pale green leaves, untrimmed, close to the head;(iii) trimmed: cauliflowers with a sufficient number of leaves left on to protect the head. These leaves must be healthy and green and trimmed to not more than 3 cm from the top of the head. The stem must be cut off slightly below the protecting leaves.VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. Identification Packer and/or Dispatcher: Name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference 'packer and/or dispatcher (or equivalent abbreviations)` has to be indicated in close connection with the code mark.B. Nature of produce - 'Cauliflowers`, if the contents are not visible from the outside- Name of the commercial type for violet/purple or green cauliflowersC. Origin of produce - Country of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications - Class- Size expressed in minimum and maximum diameters or number of unitsE. Official control mark (optional) (1) However, the marketing of cauliflowers with a definite violet/purple or green colour is allowed provided they are characteristic of the chosen class.(2) However, the marketing of cauliflowers with a definite violet/purple or green colour is allowed provided they are characteristic of the chosen class.ANNEX II STANDARD FOR ARTICHOKES I. DEFINITION OF PRODUCE This standard applies to artichoke heads of varieties (cultivars) grown from Cynara scolymus L. to be supplied fresh to the consumer, artichokes for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of artichokes after preparation and packaging.A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the artichokes must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- fresh in appearance, and in particular showing no sign of withering,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.The stems must be cut off cleanly and must not be longer than 10 cm. (This latter provision is not applicable to artichokes packed in bunches, that is made up of a certain number of heads fastened together around the stems, or to artichokes of the variety 'Spinoso`).The development and condition of the artichokes must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. Classification Artichokes are classified in three classes defined below:(i) 'Extra` Class Artichokes in this class must be of superior quality. They must be characteristic of the variety and/or commercial type. The central bracts must be well closed, in accordance with the variety.They must be free from defects with the exception of very slight superficial defects of the skin of the bracts provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.The ducts in the base must show no incipient woodiness.(ii) Class I Artichokes in this class must be of good quality. They must be characteristic of the variety and/or commercial type. The central bracts must be well closed, in accordance with the variety.The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- slight defect in shape,- slight deterioration due to frost (cracks),- very slight bruising.The ducts in the base must show no incipient woodiness.(iii) Class II This class includes artichokes which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. They may be slightly open.The following defects may be allowed provided the artichokes retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape,- deterioration due to frost ('nipped` artichokes),- slight bruising,- slight staining on the outer bracts,- incipient woodiness of the ducts in the base.III. PROVISIONS CONCERNING SIZING Size is determined by the maximum diameter of the equatorial section of the head.The minimum diameter is fixed at 6 cm.The scale given below is compulsory for the 'Extra` Class and Class I and optional for Class II:- diameter of 13 cm and over,- diameter from 11 cm up to but excluding 13 cm,- diameter from 9 cm up to but excluding 11 cm,- diameter from 7,5 cm up to but excluding 9 cm,- diameter from 6 cm up to but excluding 7,5 cm.In addition, a diameter from 3,5 cm up to but excluding 6 cm is allowed for artichokes of the 'Poivrade` type and the 'Bouquet` type.IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances (i) 'Extra` Class Five per cent by number of artichokes not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I Ten per cent by number of artichokes not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(iii) Class II Ten per cent by number of artichokes satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.B. Size tolerances For all classes: 10 % by number of artichokes not satisfying the requirements as regards sizing and the size indicated, but conforming to the size immediately above and/or below that specified, with a minimum of 5 cm in diameter for artichokes classified in the smallest size (6 to 7,5 cm).No size tolerance is allowed for artichokes of the 'Poivrade` type or 'Bouquet` type.V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only artichokes of the same origin, variety or commercial type, quality and size (if sized).The visible part of the contents of the package must be representative of the entire contents.B. Packaging The artichokes must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. Identification Packer and/or Dispatcher: Name and address of officially issued or accepted code mark. However, in the case where a code mark is used, the reference 'packer and/or dispatcher (or equivalent abbreviations)` has to be indicated in close connection with the code mark.B. Nature of produce - 'Artichokes`, if the contents are not visible from the outside- Name of the variety for the 'Extra` Class- 'Poivrade` or 'Bouquet`, where appropriate- 'Spinoso`, where appropriateC. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications - Class- Number of heads- Size (if sized) expressed in minimum and maximum diameters of the headsE. Official control mark (optional)